Citation Nr: 0628098	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an ulcer/stomach 
condition to include, as secondary to headaches.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 through 
November 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Togus, Maine.


FINDINGS OF FACT

1.  The veteran's chronic headaches are not related to 
service.

2.  The veteran's ulcers/stomach condition is not related to 
service and is not secondary to a service-connected 
disability.

3.  The veteran's degenerative joint disease of the cervical 
spine is related to service and was not diagnosed within one 
year of the veteran's discharge from service.


CONCLUSION OF LAW

1.  Chronic headaches are not incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  An Ulcer/stomach condition was not incurred in service 
and is not secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).

3.  Degenerative joint disease of the cervical spine was not 
incurred in.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in April 2003, (prior to the August 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran was also provided with a VA examination of the 
digestive system.  Additionally, the veteran submitted 
numerous statements regarding his condition.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  .  Certain chronic 
diseases, including arthritis, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).


History and Analysis

The veteran contends that his degenerative joint disease of 
the cervical spine and his frequent headaches are the result 
of accidentally being kicked in the head while aboard the USS 
Elokomin while the ship was stationed in Rota, Spain.  The 
veteran also asserts that his gastro-intestinal/stomach 
condition is secondary to his headaches which caused him to 
take a lot of Excedrin and/or Tylenol to stop the pain.

Upon enlistment examination, dated January 1967, the veteran 
had a normal head, neck, and stomach.  On his January 1967 
report of medical history, the veteran did not report any 
history of head, neck, or stomach problems.  On a March 1968 
report of medical history upon entry into active service, the 
veteran reported a history of a head injury.  On a March 1968 
examination on entry into active duty, the examiner found a 
normal head, neck, and stomach, and determined that the 
veteran was qualified for active duty.  Service medical 
records also contain a treatment note, indicating that the 
veteran was treated at the naval hospital in November 1969, 
in Rota, Spain, for pain in the upper abdomen.  The examining 
physician noted a diagnosis of intercostal sprain and 
gastritis due to alcohol, and returned the veteran to duty.  
Upon discharge from active duty in November 1969, examination 
found no abnormalities of the head, neck, or stomach.  During 
a reserve annual physical in August 1971, the veteran 
reported a history of severe and frequent headaches, but upon 
examination, the examiner noted a normal head, neck and 
stomach.  

The veteran submitted numerous private medical records in 
conjunction with his claim.  These records contain complaints 
of, and treatment for, severe and frequent headaches, gastro-
intestinal conditions, and cervical neck pain.  The veteran 
was first diagnosed with irritable bowel syndrome in 1991.  
In 1993, the veteran's gastro-intestinal problems were 
attributed to his overuse of Tylenol, and in 1995, the 
veteran was diagnosed with an ulcer.  A diagnosis of tension 
headaches was first documented in 1993.  The first 
documentation of a cervical spine condition was in 1995 and a 
diagnosis of degenerative joint disease at C4-5 and C5-6 was 
made in 1997.    

The veteran was also provided a VA examination of his gastro-
intestinal system.  After examining the veteran and reviewing 
the claims file, the examiner noted a diagnosis of peptic 
ulcer disease.  The examiner opined that the veteran's peptic 
ulcer disease is not related to his military service.  

Additionally, the veteran attributes his headaches and neck 
pain to being accidentally kicked while aboard the USS 
Elokomin, and submits various lay statements in support of 
his assertions that his head, neck, and stomach problems 
began following this accident in service.  However, the 
veteran, as a lay person, lacks the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (993).

While the veteran currently has disabilities, there is no 
competent medical evidence linking the veteran's current 
disabilities to service.  The veteran has a current diagnosis 
of chronic headaches.  However, service medical records are 
silent as to any treatment for headaches during service.  
Further, the first documentation of chronic tension headaches 
is in 1993, approximately twenty years after service.  There 
is no objective medical evidence to link the veteran's 
current headaches to service.  Therefore service connection 
for headaches is not warranted.

Additionally, the veteran has a current ulcer/stomach 
condition.  While, the veteran was treated in service for 
abdominal pain, the condition fully resolved and was 
attributed to heavy drinking.  There were no prior or 
subsequent complaints of abdominal pain in service.  Further, 
there is no competent evidence linking the veteran's current 
ulcer/stomach condition to service.  The first documented 
complaints occurred in 1991, nearly twenty years after 
service, and the VA examiner specifically stated that the 
veteran's current peptic ulcer is not related to military 
service.  Therefore, service connection is not warranted for 
an ulcer/stomach condition.  

The veteran currently has degenerative joint disease of the 
cervical spine.  However, the veteran's service medical 
records are silent as to complaints of or treatment for, any 
neck pain or cervical spine condition.  Further, the first 
documentation of the veteran's degenerative disc disease was 
made in 1995, nearly twenty-five years after discharge from 
service.  Thus, presumptive service connection is not 
warranted under 38 C.F.R. §§ 3.307, 3.309.  There is no 
objective medical evidence to link the veteran's current 
disability to service.  Consequently, service connection for 
degenerative joint disease of the cervical spine is not 
warranted.

There is no competent medical evidence providing a nexus 
between the veteran's active service and the claimed 
disabilities.  Thus, the evidence does not show that the 
veteran's chronic headaches, gastro-intestinal condition, or 
degenerative joint disease of the cervical spine are related 
to, or were incurred in service.  Additionally, because the 
Board has determined service connection is not warranted for 
the veteran's headaches, it follows that service connection 
for an ulcer/stomach condition as secondary to the veteran's 
headaches has not been established.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

ORDER

Service connection for chronic headaches is denied.

Service connection for an ulcer/stomach condition is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


